internal_revenue_service number release date index number -------------------------------------------------------- ---------------------------- --------------------------------------------------------- ------------------------------------ ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-142210-06 date date -------------------------------------------------------- ----------------------- -------------- ------------------------------------------ ------------------------------- --- --- --- ----- legend corporation state address a b c d dear ---- we received a letter dated from your authorized representative requesting a ruling for corporation regarding the application of sec_216 of the internal_revenue_code this letter responds to your request the represented facts are as follows corporation is a cooperative_housing_corporation organized under the laws of state corporation owns the land and building located at address corporation has been formed on a non-stock membership basis however members will possess the normal and usual rights of stockholders including a pro_rata distribution of assets upon liquidation participation in management by reason of electing the board_of directors and transferability of their membership interest each cooperative_member upon purchase of their membership interest will have the exclusive right to possession of the dwelling_unit that is appurtenant to their membership interest occupancy of which will be governed by the terms of a proprietary lease applicants for membership in corporation will purchase their respective membership interest pursuant to a subscription agreement the subscription price payable by plr-142210-06 members for their interest will be payable in cash in the minimum required amount equal to a of the initial value assigned to the dwelling_unit that will be appurtenant to the membership interest acquired the initial value of each of the various dwelling_unit types is a pro-rata allocation among the dwelling units of the total projected development cost of corporation’s housing facility an amount equal to a of the initial values of all of the dwelling units representing corporation’s minimum equity requirement will be used to determine the maximum amount of corporation’s blanket mortgage loan however subscribers for membership will have the right to elect any one of three additional optional payment tiers for their respective membership interests as follows a payment option in an amount equal to b inclusive of the minimum a mandatory payment of the dwelling unit’s initial value a payment option in an amount equal to c inclusive of the minimum a mandatory payment of the dwelling unit’s initial value and an optional payment in an amount equal to d inclusive of the minimum a mandatory payment of the dwelling unit’s initial value the additional cash equity resulting from the three additional payment tiers will be used to reduce the principal_amount of the blanket mortgage loan that will encumber the entire housing facility in addition members electing one of the additional three payment tiers will receive a corresponding reduction in the allocation of the blanket mortgage principal and interest that would otherwise be allocated to them notwithstanding the varying payment tiers available to the members with respect to purchase of their membership interests all membership interests have identical rights with respect to valuation voting control distributions and liquidation in addition all members will have a common contractual obligation to pay their monthly pro-rata share of all of the corporation’s operating_expenses including real_estate_taxes based on the facts above corporation has requested a ruling that the d payment tier will not create a second class of stock in violation of sec_216 sec_216 provides that in the case of a tenant-stockholder as defined in sec_216 there shall be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated plr-142210-06 sec_216 provides that the term cooperative_housing_corporation means a corporation a having only one class of stock outstanding b each shareholder of which is entitled solely by reason of the shareholder’s ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by the corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of the corporation for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant-stockholders sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy sec_216 provides that except as provided in sec_216 the term tenant-stockholder’s_proportionate_share means that proportion which the stock of the cooperative_housing_corporation owned by the tenant-stockholder is of the total outstanding_stock of the corporation including any stock held by the corporation sec_216 provides that if for any taxable_year i each dwelling_unit owned or leased by a cooperative_housing_corporation is separately allocated a share of such corporation’s real_estate_taxes described in subsection a or a share of such corporation’s interest described in subsection a and ii such allocations reasonably reflect the cost to such corporation of such taxes or of such interest attributable to the tenant-stockholder’s dwelling_unit and such unit’s share of the common areas then the term tenant-stockholder’s_proportionate_share means the shares determined in accordance with the allocations described in subclause ii sec_216 provides that sec_216 shall apply with respect to any cooperative_housing_corporation only if such corporation elects its application such an election once made may be revoked only with the consent of the secretary sec_1_216-1 provides in relevant part that the deduction allowable under sec_216 shall not exceed the amount of the tenant-stockholder's proportionate share of the taxes and interest described therein if a tenant-stockholder pays or incurs only a part of his proportionate share of such taxes and interest to the corporation only the amount so paid_or_incurred which represents taxes and interest is allowable as a deduction under sec_216 if a tenant-stockholder pays an amount or incurs an obligation for an amount to the corporation on account of such taxes and interest and other items such as maintenance overhead expenses and reduction of mortgage indebtedness the plr-142210-06 amount representing such taxes and interest is an amount which bears the same ratio to the total amount of the tenant-stockholder's payment or liability as the case may be as the total amount of the tenant-stockholder's proportionate share of such taxes and interest bears to the total amount of the tenant-stockholder's proportionate share of the taxes interest and other items on account of which such payment is made or liability incurred sec_1_216-1 provides that for taxable years beginning after date if a cooperative_housing_corporation allocates to each tenant-stockholder a portion of the real_estate_taxes or interest or both that reasonably reflects the cost to the corporation of the taxes or interest attributable to each tenant-stockholder's dwelling_unit and the unit's share of the common areas the cooperative_housing_corporation may elect to treat the amounts so allocated as the tenant-stockholders' proportionate shares sec_1_216-1 provides that the election under sec_216 of the code is effective only if by january of the year following the first calendar_year that includes any period to which the election applies the cooperative_housing_corporation furnishes to each person that is a tenant-stockholder during that period a written_statement showing the amount of real_estate_taxes or interest or both allocated to the tenant- stockholder with respect to the tenant-stockholder’s dwelling_unit or units and share of common areas for that period the election must be made by attaching a statement to the corporation’s timely filed tax_return taking extensions into account for the first taxable_year for which the election is to be effective the statement must contain the name address and taxpayer_identification_number of the cooperative_housing_corporation identify the election as an election under sec_216 of the code indicate whether the election is being made with respect to the allocation of real_estate_taxes or interest or both and include a description of the method of allocation being elected the election applies for the taxable_year and succeeding taxable years it is revocable only with the consent of the commissioner and will be binding on all tenant- stockholders sec_1_216-1 provides that it is reasonable to allocate to each tenant- stockholder a portion of the real_estate_taxes or interest or both that bears the same ratio to the cooperative housing corporation’s total interest or real_estate_taxes as the fair_market_value of each dwelling_unit including the unit’s share of the common areas bears to the fair_market_value of all the dwelling units with respect to which stock is outstanding including stock held by the corporation at the time of allocation if real_estate_taxes are separately assessed on each dwelling_unit by the relevant taxing authority an allocation of real_estate_taxes to tenant-stockholders based on separate assessments is a reasonable allocation if one or more of the tenant-stockholders prepays any portion of the principal of the indebtedness and gives rise to interest an allocation of interest to those tenant-stockholders will be a reasonable allocation of interest if the allocation is reduced to reflect the reduction in the debt service attributable plr-142210-06 to the prepayment in addition similar kinds of allocations may also be reasonable depending on the facts and circumstances based on the representations in your ruling_request we conclude that the d payment tier does not create a second class of stock within the meaning of sec_216 the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process no opinion is expressed regarding other provisions of the code or income_tax regulations specifically we express or imply no opinion whether corporation otherwise meets the requirements of sec_216 this is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be forwarded to your representatives sincerely joseph h makurath senior technician reviewer branch passthroughs special industries
